DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 09/28/2020.
Claims 1-20 have been examined and are pending in this application. Claims 1, 17, and 18 are independent.
	Priority
This application is a continuation of Application No. 15/457,829, filed on 03/13/2017, currently US Patent No. 10,4791,113.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Attempt to Initiate Interview
In attempt to accelerate the prosecution process, the Examiner contacted the Applicant to conduct an interview to discuss double patenting issue, and potential Terminal Disclaimer (TD) filing for issuing a Notice of Allowance.  On 03/30/2022, the Examiner called Chris Panagos, and left voicemail explain the needs for an interview and TD filing. Since no reply was received, the Examiner called Kin-Wah Tong on 04/13/2022, and left voicemail again, describing the purpose of the contact. However, no reply was received from the Applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,791,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The independent claims 1, 17, and 18 of the instant application are anticipated by the independent claims 1, 17, and 18 of the reference patent, respectively. 
The following claims are presented side by side for comparison. The independent claim 1 of the instant application capture a border scope of independent claim 1 of the reference patent, and thus anticipated by the reference patent. Similarly, the independent claims 17 and 18 of the instant application are anticipated by the claims 17 and 18 of the reference patent. The dependent claims are also anticipated by the dependent claims of the reference patent, respectively.

Instant Application 17/035,595
Reference Patent US 10,791,113
1. A biometrics hub comprising: a hardware processor; and a computer-readable medium storing instructions which, when executed by the hardware processor, cause the hardware processor to perform operations, the operations comprising: 

  







  storing first biometric data of a user, wherein the first biometric data is received from a first biometric device using a first secure session that is maintained between transmission bursts of the first biometric data from the first biometric device to the biometrics hub; 
   storing second biometric data of the user, wherein the second biometric data is received from a second biometric device using a second secure session that is maintained between transmission bursts of the second biometric data from the second biometric device to the biometrics hub; and 
  
 
transmitting at least one of the first biometric data or the second biometric data to an authorized remote device, wherein the transmitting includes:
      


establishing a session with the authorized remote device in accordance with at least one schedule, to transmit the first biometric data or the second biometric data; 


sending the at least one of the first biometric data or the second biometric data from the biometrics hub to the authorized remote device using the session with the authorized remote device; and 

    
 closing the session with the authorized remote device after the sending of the at least the first biometric data or the second biometric data to the authorized remote device.

1. A biometrics hub, comprising: a hardware processor; and 
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:

   establishing a first schedule for processing first biometric data of a user;
   establishing a second schedule for processing second biometric data of the user; 
   storing the first biometric data, wherein the first biometric data is received from a first biometric device using a first persistent session that is maintained between transmission bursts of the first biometric data from the first biometric device to the biometrics hub; 
   storing the second biometric data, wherein the second biometric data is received from a second biometric device using a second persistent session that is maintained between transmission bursts of the second biometric data from the second biometric device to the biometrics hub; and  
   
  transmitting at least one of the first biometric data or the second biometric data to an authorized remote device in accordance with the first schedule or the second schedule, wherein the transmitting includes: 
  
 establishing a session with the authorized remote device in accordance with the first schedule or the second schedule, to transmit the first biometric data or the second biometric data;

   sending the at least one of the first biometric data or the second biometric data from the biometrics hub to the authorized remote device using the session with the authorized remote device; and 

   closing the session with the authorized remote device after the sending of the at least the first biometric data or the second biometric data to the authorized remote device.


Allowable Subject Matter
Claims 1-20 are considered allowable over prior art. However, the claims are rejected under double patenting, please see double patenting section for the detail rejection. 
The following is an examiner’s statement of reasons for allowable subject matter consideration: 
The present invention is directed to a method and system for a biometrics hub that establishes a first schedule for processing first biometric data of a user, establishes a second schedule for processing second biometric data of the user, stores the first biometric data that is received from a first biometric device via a first persistent session, and stores the second biometric data that is received from a second biometric device via a second persistent session. The biometrics hub may further transmit at least one of the first biometric data or the second biometric data to an authorized remote device in accordance with the first schedule or the second schedule. In one example, the transmitting includes establishing a session with the authorized remote device, sending the at least one of the first biometric data or the second biometric data to the authorized remote device via the session with the authorized remote device, and closing the session with the authorized remote device.
The closest prior art, as previously recited in the examination of parent application, 15/457,829, Brenneman (US 2008/0092638) is generally directed to technique involving a system for monitoring a concentration of an analyte in a fluid or tissue sample. The system comprises a sensor module adapted to be borne on a patient. The sensor module includes a power supply adapted to provide a transmission power, a first transceiver adapted to transmit analyte-concentration information, and a memory. The system further comprises a remote monitoring device adapted to wirelessly communicate with the sensor module. The remote monitoring device includes a second transceiver adapted to receive the analyte-concentration information transmitted by the sensor module and adapted to transmit a signal to the sensor module confirming that the analyte-concentration information was received. The information is stored in the memory until the signal is received by the sensor module, and Rajan (US 2012/0182939) is generally directed to a system and method that provide a wireless communications hub device and services enabling remote access to electronic medical or fitness devices in a manner that simplifies device networking A wireless communication hub device may include a processor and wireless communication transceivers configured to connect to cellular and/or WiFi networks to access a remote server, and wired and/or wireless local networks for connecting to electronic medical or fitness devices. The wireless communication hub device may plug into a power source, connect to an electronic medical or fitness device, and communicate via a second wireless network with an associated server-based service. The system enables discovery of the wireless communication hub device and connected electronic medical or fitness devices. The associated remote server based service platform services may provide drivers for various electronic medical or fitness devices, store and forward data, and provide remote access to the various electronic medical or fitness devices, and Reiner (US 7,593,549), submitted in IDS with the filing of the application on 09/28/2020, is generally directed to method/system where user will sign onto a system, utilizing a biometrics authentication or identification procedure. Once authentication and identification takes place, local, regional, and centralized medical databases can be automatically queried using the identification-specific biometrics signature. All data intrinsic to the medical procedure or examination being performed will be automatically tagged and downloaded into that specific patient's electronic medical database. At the same time, that patient's medical database is queried to provide all historical data relevant to the medical examination or procedure being performed to assist with planning, protocol, and analysis of the data being collected. The biometrics authentication can be performed at patient intake, at an imaging device, at a pharmacy, or in the operating room, to ensure that the personnel and the patient are correctly identified before any procedure is performed or drug administered.
The Examiner concludes that none of Brenneman, Rajan, and Reiner, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of storing first biometric data of a user, wherein the first biometric data is received from a first biometric device using a first secure session that is maintained between transmission bursts of the first biometric data from the first biometric device to the biometrics hub; storing second biometric data of the user, wherein the second biometric data is received from a second biometric device using a second secure session that is maintained between transmission bursts of the second biometric data from the second biometric device to the biometrics hub; and transmitting at least one of the first biometric data or the second biometric data to an authorized remote device, wherein the transmitting includes: establishing a session with the authorized remote device in accordance with at least one schedule, to transmit the first biometric data or the second biometric data; sending the at least one of the first biometric data or the second biometric data from the biometrics hub to the authorized remote device using the session with the authorized remote device; and closing the session with the authorized remote device after the sending of the at least the first biometric data or the second biometric data to the authorized remote device, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 17, the claim is directed to a storage medium and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 17 is also considered allowable for the same reason set forth above for claim 1.
As to claim 18, the claim is directed to a method, and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 18 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-16, 19, and 20, the claims are dependent from claims 1 or 18, respectively, and are considered allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439